1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     DANIEL WALKER
6
7                                  IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA,                     ) Case No. 2:19-cr-00234- KJM
                                                   )
10                    Plaintiff,                   ) STIPULATION AND [PROPOSED] ORDER
                                                   ) AMENDING CONDITIONS OF RELEASE
11   vs.                                           )
                                                   )
12   DANIEL WALKER,                                )
                                                   )
13                    Defendant.                   )
                                                   )
14                                                 )

15            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

16   Attorney, through James Connolly, Assistant United States Attorney, attorney for Plaintiff, and
17   Heather Williams, Federal Defender, through Assistant Federal Defender Douglas Beevers,
18
     attorney for defendant DANIEL WALKER, that the conditions of release be modified as follows:
19
              At the request of Pretrial Services, in response to the defendant’s ongoing medical needs,
20
     expected successful completion of a federally contracted 90 day residential substance abuse
21
22   treatment program, and circumstances arising from the COVID-19 pandemic, and without

23   objection from the signed parties, Special Conditions #14, 15, and 18, as noted below, are

24   suspended from being imposed by Pretrial Services until further notice. The parties will re-visit
25
     these conditions on or after June 1, 2020, to determine if necessary to re-impose via Court order.
26
27         14. Following release from inpatient treatment, you must participate in the following location
               monitoring program component and abide by all the requirements of the program, which
28
               will include having a location monitoring unit installed in your residence and a radio
       Stipulation and proposed order amending
      conditions of release
1           frequency transmitter device attached to your person. You must comply with all
            instructions for the use and operation of said devices as given to you by the Pretrial Services
2
            Agency and employees of the monitoring company. You must pay all or part of the costs
3           of the program based upon your ability to pay, as determined by the pretrial services officer;
4       15. CURFEW: You must remain inside your residence every day from 8pm to 8am, or as
5           adjusted by the pretrial services officer for medical, religious services, employment or
            court-ordered obligation;
6
        16. //
7
8       17. //

9       18. You must participate in the Better Choices court program and comply with all the rules and
10          regulations of the program. You must remain in the program until released by a pretrial
            services officer. In accordance with this condition, you must appear before the Honorable
11          Allison Claire, Courtroom 26, on a date and time to be determined.
12
            Mr. Walker has been fully compliant with all of his Pretrial Services Conditions. Pretrial
13
     Service Officer Steve Sheehan and Assistant United States Attorney James Connolly concur with
14
     the conditions listed above. All other conditions are to remain as ordered.
15
     Dated: March 19, 2020                                 Respectfully submitted,
16
                                                           HEATHER E. WILLIAMS
17                                                         Federal Defender

18                                                         /s/ Douglas Beevers
                                                           DOUGLAS BEEVERS
19                                                         Assistant Federal Defender
                                                           Attorney for Defendant
20                                                         DANIEL WALKER

21
     Dated: March 19, 2020                                 McGregor W. Scott
22                                                         United States Attorney

23                                                         /s/ James Connolly
                                                           JAMES CONNOLLY
24                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff
25
26
27                                                ORDER

28

       Stipulation and proposed order amending
      conditions of release
1           IT IS HEREBY ORDERED that Mr. DANIEL WALKER’s confinement and curfew
2    conditions are modified as listed above. All other conditions of release are to remain as
3    previously ordered.
4    DATED: March 24, 2020                               ________________________________
                                                         HON. EDMUND BRENNAN
5                                                        Chief United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Stipulation and proposed order amending
      conditions of release
